Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8 recites “…at least one second sub-pixels,…”. The italicized portion is grammatically incorrect.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  claim 8 recites “…at least one second sub-pixels,…”. The italicized portion is grammatically incorrect.  Appropriate correction is required.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: HYDROPHOBIC AND HYDROPHILIC DUAL BANK STRUCTURES IN ORGANIC LIGHT EMITTING DISPLAY DEVICE.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites “wherein the first sub-pixel has a center line extending in parallel with the at least one line, and the center line of the first electrode of the first sub-pixel is disposed on one side with respect to the center line of the first sub-pixel.” The underlined portions of the claim render the claim indefinite. It is unclear whether “the center line of the first electrode” is referring to “a center line” as previously claimed.  It is unclear whether the claim requires that the first sub-pixel has two center lines, one center line of the first sub pixel and one center line of the first electrode of the first sub pixel in which case  “the center line of the first electrode of the first sub-pixel lacks antecedent basis. It is further unclear whether the claim requires that the first subpixel has a single center line of the first sub pixel which is centered on the first electrode. It is unclear in either case what is meant by “center line”. Center line is only ever claimed as having a direction so it is unclear if center line is structural such that it is a “center” conductive line or if the center line is an arbitrary line demarking the center axis of the first sub pixel and/or first electrode.  If the center line is a center conductive line then it is unclear how the first electrode can have a center line when the first electrode is itself conductive. If the center line is an arbitrary line used to gauge relative positions of various structures in the first sub pixel then it is unclear where this center line must be drawn for the sub pixel and for the first electrode. Therefore the claims are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-the center line of the first electrode of the second sub-pixel is disposed on the other side with respect to the center line of the second sub-pixel.” The underlined portions of the claim render the claim indefinite. The underlined portions lack antecedent basis and it is unclear whether “the center line of the first electrode of the second sub-pixel” and “the center line of the second sub-pixel” are referring to the same thing or not. .  It is unclear whether the claim requires that the second sub-pixel has two center lines, one center line of the second sub pixel and one center line of the first electrode of the second sub pixel. It is further unclear whether the claim requires that the second subpixel has a single center line of the second sub pixel which is centered on the first electrode. It is unclear in either case what is meant by “center line”. Center line is only ever claimed as having a direction so it is unclear if center line is structural such that it is a “center” conductive line or if the center line is an arbitrary line demarking the center axis of the first sub pixel and/or first electrode.  If the center line is a center conductive line then it is unclear how the first electrode can have a center line when the first electrode is itself conductive. If the center line is an arbitrary line used to gauge relative positions of various structures in the second sub pixel then it is unclear where this center line must be drawn for the sub pixel and for the first electrode. Furthermore, the underlined portion of the claim requires a relative position of the center line of the first electrode of the second sub-pixel to be on “the other side” of a previously unclaimed feature such that it is unclear what the first side was that this is the “other side”. Therefore the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the 

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites “wherein the center line of the first electrode of the third sub-pixel is disposed on the same side as the one side with respect to the center line of the third sub-pixel.” The underlined portions of the claim render the claim indefinite. The underlined portions lack antecedent basis and it is unclear whether “the center line of the first electrode of the third sub-pixel” and “the center line of the third sub-pixel” are referring to the same thing or not. .  It is unclear whether the claim requires that the third sub-pixel has two center lines, one center line of the third sub pixel and one center line of the first electrode of the third sub pixel. It is further unclear whether the claim requires that the third subpixel has a single center line of the third sub pixel which is centered on the first electrode. It is unclear in either case what is meant by “center line”. Center line is only ever claimed as having a direction so it is unclear if center line is structural such that it is a “center” conductive line or if the center line is an arbitrary line demarking the center axis of the third sub pixel and/or first electrode.  If the center line is a center conductive line then it is unclear how the first electrode can have a center line when the first electrode is itself conductive. If the center line is an arbitrary line used to gauge relative positions of various structures in the third sub pixel then it is unclear where this center line must be 

Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites “wherein the first sub-pixel has a center line extending in parallel with the at least one line, and the center line of the first electrode of the first sub-pixel is disposed on one side with respect to the center line of the first sub-pixel.” The underlined portions of the claim render the claim indefinite. It is unclear whether “the center line of the first electrode” is referring to “a center line” as previously claimed.  It is unclear whether the claim requires that the first sub-pixel has two center lines, one center line of the first sub pixel and one center line of the first electrode of the first sub pixel in which case  “the center line of the first electrode of the first sub-pixel lacks antecedent basis. It is further unclear whether the claim requires that the first subpixel has a single center line of the first sub pixel which is centered on the first electrode. It is unclear in either case what is meant by “center line”. Center line is only ever claimed as having a direction so it is 

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 recites “wherein the center line of the first electrode of the second sub-pixel is disposed on the other side with respect to the center line of the second sub-pixel.” The underlined portions of the claim render the claim indefinite. The underlined portions lack antecedent basis and it is unclear whether “the center line of the first electrode of the second sub-pixel” and “the center line of the second sub-pixel” are referring to the same thing or not. .  It is unclear whether the claim requires that the second sub-pixel has two center lines, one center line of the second sub pixel and one center line of the first electrode of the second sub pixel. It is further unclear whether the claim requires that the second subpixel has a 

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 21 recites “wherein the center line of the first electrode of the third sub-pixel is disposed on the same side as the one side with respect to the center line of the third sub-pixel.” The underlined portions of the claim render the claim indefinite. The underlined portions lack 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11-12, 14-16, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0079323 A1 (Choi).

Re claim 1, Choi teaches an organic light-emitting display device (OLED display device) comprising: 
a substrate (substrate 100); 
a plurality of sub-pixels (sub-pixel 11) arranged in a first horizontal line and a second horizontal line on the substrate (3 rows of pixels arranged horizontally Fig. 2); 
at least one thin film transistor (driving transistor DTr) and a first electrode (first electrode 112) of an organic light-emitting diode (organic light emitting element 112, 114, 115) connected to the thin film transistor, the at least one thin film transistor 
a first bank layer (first bank layer 113) is disposed on the first electrode and exposing the first electrode (exposed in the emission region EA); and 
a second bank layer (second bank layer 200) disposed on the first bank layer and exposing the first bank layer and the first electrode (area covered by width C is exposed by 200), wherein the second bank layer is consecutively arranged in the first horizontal line and the second horizontal line and including a first bending portion at a boundary between the first horizontal line and the second horizontal line (bank 200 is bent to encircle each subpixel 11 Figs. 2-3).

Re claim 2, Choi further teaches a third horizontal line disposed under the second horizontal line on the substrate and including a plurality of sub-pixels arranged therein (see annotated Fig. 2).

Re claim 3, Choi further teaches wherein the second bank layer includes a second bending portion on a boundary of the second horizontal line and the third horizontal line, and wherein the first bending portion has a first bending direction opposite to a second bending direction of the second bending portion (the bank encircles the subpixel area therefore curves around each subpixel portion in several directions Fig. 2).

Re claim 4, Choi further teaches at least one line (data line 110) intersecting the first horizontal line, wherein the at least one line is at least one a data line, a sensing line, a power line and a cathode power line.

Re claim 5, Choi further teaches wherein the first bank layer includes a first opening (opening defined but width C) exposing the first electrode and the second bank layer includes a second opening (opening defined by emission area EA) exposing the first bank layer and the first electrode (Fig. 3).

Re claim 11, Choi further teaches wherein the first horizontal line, the second horizontal line and the third horizontal line include a plurality of sub-pixels in a direction in which the first to third horizontal lines are arranged (Fig. 2).

Re claim 12, Choi further teaches wherein the organic light- emitting diode comprises: an organic light emitting (organic emission layer 114) layer disposed on the first electrode; and a second electrode (second electrode 115) disposed on the organic light emitting layer (Fig. 3).

Re claim 13, Choi further teaches wherein the first bank layer has hydrophilicity and the second bank layer has hydrophobicity ([0065-0066]).

Re claim 14, Choi teaches an organic light-emitting display device (OLED display device) configured on a substrate (substrate 100), comprising: 
sub-pixel 11) arranged in a first horizontal line (see annotated Fig.2); 
a second sub-pixel (sub-pixel 11) arranged in a second horizontal line (3 rows of pixels arranged horizontally Fig. 2) parallel to the first horizontal line; 
a third sub-pixel (sub-pixel 11) arranged in a third horizontal line (3 rows of pixels arranged horizontally Fig. 2) parallel to the second horizontal line; 

a thin film transistor (driving transistor DTr) on the substrate; 
an organic light-emitting diode (organic light emitting element 112, 114, 115)  including a first electrode (first electrode 112), a second electrode (second electrode 115) and an organic light emitting layer (organic emission layer 114) , the first electrode connected to the thin film transistor, the organic light emitting layer disposed on the first electrode and the second electrode on the organic light emitting layer; 
at least one of a data line (data line 110), a sensing line, a power line and a cathode power line intersecting the first horizontal line; 
a first bank layer (first bank layer 113) is disposed on the first electrode and exposing the first electrode (exposed in area EA); and 
a second bank layer (second bank layer 200) disposed on the first bank layer and exposing the first bank layer and the first electrode (exposed in width C), wherein the second bank layer is consecutively arranged in the first, second and third horizontal lines and including a first bending portion at a boundary between the first horizontal line and the second horizontal line and a second bending portion on a boundary of the bank 200 is bent to encircle each subpixel 11 Figs. 2-3)..

Re claim 15, Choi further teaches wherein the first bending portion has a first bending direction opposite to a second bending direction of the second bending portion (the bank encircles the subpixel area therefore curves around each subpixel portion in several directions Fig. 2).

Re claim 16, Choi further teaches wherein the first bank layer includes a first opening (opening defined by width C) exposing the first electrode and the second bank layer includes a second opening (opening defined by area EA) exposing the first bank layer and the first electrode (Fig. 3).

Re claim 22, Choi further teaches wherein the first horizontal line, the second horizontal line and the third horizontal line include a plurality of sub-pixels in a direction in which the first to third horizontal lines are arranged (Fig. 2).

Claim(s) 1-7, 11-12, 14-18 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0180951 A1 (Toyotaka).

Re claim 1, Toyotaka teaches an organic light-emitting display device (display device 100) comprising: 
a substrate (support substrate 331); 
pixels 230) arranged in a first horizontal line and a second horizontal line (parallel rows of pixels Fig. 2A) on the substrate; 
at least one thin film transistor (transistor 251) and a first electrode (electrode 171) of an organic light-emitting diode (light emitting element 170) connected to the thin film transistor, the at least one thin film transistor and the organic light- emitting diode being disposed in each of the plurality of sub-pixels; 
a first bank layer (insulating layer 116) is disposed on the first electrode and exposing the first electrode; and a second bank layer (insulating layer 114) disposed on the first bank layer and exposing the first bank layer and the first electrode, wherein the second bank layer is consecutively arranged in the first horizontal line and the second horizontal line and including a first bending portion at a boundary between the first horizontal line and the second horizontal line (see annotated Fig. 2A).

    PNG
    media_image1.png
    329
    374
    media_image1.png
    Greyscale


Re claim 2, Toyotaka further teaches a third horizontal line disposed under the second horizontal line on the substrate and including a plurality of sub-pixels arranged therein (Fig. 2A shows 3 rows of pixels arranged horizontally).

Re claim 3, Toyotaka further teaches wherein the second bank layer includes a second bending portion on a boundary of the second horizontal line and the third horizontal line, and wherein the first bending portion has a first bending direction opposite to a second bending direction of the second bending portion (both bending portions bend several directions, 1st bending portion bends in down the C axis and along the right of the R axis and 2nd bending portion bends down the C axis and left along the R axis).

    PNG
    media_image1.png
    329
    374
    media_image1.png
    Greyscale

Re claim 4, Toyotaka further teaches at least one line (wiring 125) intersecting the first horizontal line, wherein the at least one line is at least one a data line, a sensing line, a power line and a cathode power line ([0391]).

Re claim 5, Toyotaka further teaches wherein the first bank layer includes a first opening (Fig. 13A) exposing the first electrode and the second bank layer includes a second opening (116 is uncovered on one side by patterning 114 Fig. 13B) exposing the first bank layer and the first electrode.

Re claim 6, Toyotaka further teaches wherein the first opening and the second opening overlap the at least one line (Fig. 13B).

Re claim 7, Toyotaka further teaches wherein the first electrode overlaps the at least one line (Fig. 13A).

Re claim 11, Toyotaka further teaches wherein the first horizontal line, the second horizontal line and the third horizontal line include a plurality of sub-pixels in a direction in which the first to third horizontal lines are arranged (Fig. 2A).

Re claim 12, Toyotaka further teaches wherein the organic light- emitting diode comprises: an organic light emitting layer (EL layer 172) disposed on the first electrode; and a second electrode (electrode 173) disposed on the organic light emitting layer.

Re claim 14, Toyotaka teaches an organic light-emitting display device (display device 100) configured on a substrate (support substrate 331), comprising: 
a first sub-pixel (pixels 230) arranged in a first horizontal line; 
pixels 230) arranged in a second horizontal line parallel to the first horizontal line (parallel rows of pixels Fig. 2A); 
a third sub-pixel (pixels 230) arranged in a third horizontal line parallel to the second horizontal line (parallel rows of pixels Fig. 2A); 
a thin film transistor (transistor 251) on the substrate; 
an organic light-emitting diode (light emitting element 170) including a first electrode (electrode 171), a second electrode (electrode 173) and an organic light emitting layer (EL layer 172), the first electrode connected to the thin film transistor, the organic light emitting layer disposed on the first electrode and the second electrode on the organic light emitting layer; 
at least one of a data line, a sensing line, a power line and a cathode power line (wiring 125)intersecting the first horizontal line (Fig. 2A wiring extends along dotted line labeled Gr); 
a first bank layer (insulating layer 116) is disposed on the first electrode and exposing the first electrode (Fig. 13A); and 
a second bank layer (insulating layer 114) disposed on the first bank layer and exposing the first bank layer and the first electrode (116 is uncovered on one side by patterning 114 Fig. 13B), wherein the second bank layer is consecutively arranged in the first, second and third horizontal lines and including a first bending portion at a boundary between the first horizontal line and the second horizontal line and a second bending portion on a boundary of the second horizontal line and the third horizontal line (see annotated Fig. 2A).

    PNG
    media_image1.png
    329
    374
    media_image1.png
    Greyscale


Re claim 15, Toyotaka further teaches wherein the first bending portion has a first bending direction opposite to a second bending direction of the second bending portion (both bending portions bend several directions, 1st bending portion bends in down the C axis and along the right of the R axis and 2nd bending portion bends down the C axis and left along the R axis).

Re claim 16, Toyotaka further teaches wherein the first bank layer includes a first opening (Fig. 13A) exposing the first electrode and the second bank layer includes a second opening (116 is uncovered on one side by patterning 114 Fig. 13B) exposing the first bank layer and the first electrode.

Re claim 17, Toyotaka further teaches wherein the first opening and the second opening overlap the at least one line (Fig. 13B).

Re claim 18, Toyotaka further teaches wherein the first electrode overlaps the at least one line (Fig. 13A).

Re claim 22, Toyotaka further teaches wherein the first horizontal line, the second horizontal line and the third horizontal line include a plurality of sub-pixels in a direction in which the first to third horizontal lines are arranged (Fig. 2A).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0131589

    PNG
    media_image2.png
    477
    493
    media_image2.png
    Greyscale

US 2014/0145157

    PNG
    media_image3.png
    230
    484
    media_image3.png
    Greyscale


US 2017/0005149 

    PNG
    media_image4.png
    287
    469
    media_image4.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812